DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8/10/22.  Claim(s) 22, 40, and 41 has/have been amended and claim(s) 33 and 35 is/are cancelled.  Therefore claim(s) 22-27, 36-38 and 40-41 is/are currently pending and have been addressed below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 22-27, 36-38 and 40-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 22-27, 36-38 and 40-41 is/are rejected.  Claim(s) 22, 40, and 41 state(s) the limitation “the plurality of mathematical predictors comprises a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system.”  Thus claim(s) 22, 40, and 41 is/are indefinite because it is unclear how a plurality (the state of being numerous or a large number or quantity) can be only three items. Appropriate correction/clarification is required.  Claim(s) 23-27,33,35-38 is/are rejected because they depend on claim(s) 22, 40, and 41.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/10/22, with respect to rejections under 35 USC 112 for claim(s) 41 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 41.

Applicant’s arguments, see applicant’s remarks, filed 8/10/22, with respect to rejections under 35 USC 101 for claim(s) 22-27, 36-38 and 40-41 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-13.
The Examiner respectfully disagrees because the claims are directed to an abstract idea determining a compatibility quality score for selecting a suitable candidate for a job role.  The abstract idea covers a method of organizing human activity because the invention is determining a score of a candidate regarding a job thus at least a business relationship.
The system may reduce human bias however that is not claimed.
The claims here are not like those the Federal Circuit (Court) found patent eligible in McRO because the patent claims here do not address problems unique to claimed rules that enable automation of specific animation tasks that previously could not be automated.  Additionally, the McRO court discusses the absence of preemption in determining that the claimed invention was not "directed to" a judicial exception. Other decisions, however, do not consider the absence of preemption as conferring patent eligibility (e.g., Synopsys, Fair Warning, Intellectual Ventures v. Symantec, Sequenom, and OIP). Furthermore the test is not preemption but the two step alice test.
The benefits of the claimed invention over conventional methods is not claimed.
There is no indication in the specification, nor does Appellant direct to any indication, that the claimed use of plurality of mathematical predictors including machine learning involves anything other than the application of known technique(s) thus a computer is merely used to implement the use of known techniques, see MPEP 2106.05(f).
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/10/22, with respect to rejections under 35 USC 103 for claim(s) 22-27, 36-38 and 40-41 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 13-17.
The Examiner respectfully disagrees because regarding the plurality limitation as noted in the 112 rejection below it is unclear how a plurality can be only three items.  Thus it is unclear how any prior art would teach this limitation.
Regarding the automatically determining … based on … an employment .. experienced with limitation, the applicant argues merely repeats the citation of the prior art without explaining their interpretation of the prior art.  Thus there is no argument as no explanation is provided so a reasonable response can be provided.  Therefore the argument is merely an allegation.
Applicant then argues use of hindsight in using Ashkenazi in view of Hardtke furthering the allegation regarding the automatically determining limitation by stating that the absence of the limitation in the prior art is proof of hindsight.  However, since there is not an explanation as to why the prior art does not teach the contested limitation there is again no support for this argument.  Thus the argument is merely an allegation.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 22-27,36-38 and 40-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 22, 40, and 41, as drafted, is/are a process (claim(s) 22 recites a series of steps) and system (claim(s) 40 and 41 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to determining a compatibility quality score for selecting a suitable candidate for a job role.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 22: receiving a candidate information via at least one candidate, wherein the candidate information comprises at least one of personal information, an information regarding a specific job assignment, or an input associated with a recruitment process, associated with the at least one candidate; and
automatically determining a compatibility quality score for the candidate based on the candidate information, an employment data of the candidate from one or more other job functions and a plurality of predicted data points for a function that the candidate is not experienced with, and a set of variables, for each of the plurality of candidates for the job role, wherein
the compatibility quality score is determined by application of a hypothesis through at least one mathematical predictor from among a plurality of mathematical predictors, and 
the plurality of predictors comprises a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system.
Claim 40-41: the same analysis as claim(s) 22.
Claim(s) 23-27,36-38 and 41 further define the abstract idea of claim(s) 22 and 40 with additional steps to a) generate additional data including selection of candidate and/or b) further define variables, quality score, matching framework.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is determining a score of a candidate regarding a job thus at least a business relationship.  The dependent claims further define scoring (claim(s) 23-27, 36-38 and 41) and additionally selecting candidates for a job role (claim(s) 23).
The additional elements unencompassed by the abstract idea include mathematical predictors (claims 22, 40, 41) machine learning, communication device (claim(s) 22), machine learning, memory, processor, modules (claim(s) 40), computer program product comprising a non-transitory computer-readable storage medium, computerized device, communication device (claim(s) 41), machine learning (claim(s) 27).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [pg. 20 ln 5-12]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Regarding the independent claims and claim(s) (27) there is no indication in the specification, nor does Appellant direct to any indication, that the claimed use of machine learning involves anything other than the application of known technique(s).  Instead applicant merely states machine learning thus a computer is merely used to implement the use of known techniques, see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-25, 36-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 2017/0357945 A1) in view of Hardtke et al. (US 2014/0122355 A1).

Regarding claim 22, 40 and 41 (currently amended), Ashkenazi teaches a method of automatically determining a compatibility quality score for selecting at least one candidate from among a plurality of candidates suitable for a job role, using a machine learning model, the method comprising:
receiving a candidate information via a communication device of at least one candidate, wherein the candidate information comprises at least one of personal information, an information regarding a specific job assignment, or an input associated with a recruitment process, associated with the at least one candidate; and
automatically determining a compatibility quality score for the candidate based on the candidate information and a set of variables, for each of the plurality of candidates for the job role, wherein
the compatibility quality score is determined by application of a hypothesis through at least one mathematical predictor from among a plurality of mathematical predictors, and 
the plurality of mathematical predictors comprises a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system [as noted by the 112 rejection above the plurality limitation is unclear and is therefore interpreted as the plurality of mathematical predictors comprises a variety of predictors which may include a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system,
then see at least [0038] receive job from employer and candidate work history from candidate; [0021] candidate, employer, and system have computing devices used to communicate;
[0031, 0036] prediction module 208 uses one or more mathematical models to determine for a job listing a job prediction score of a candidate based on work history and job information (set of variables); [0039] automated process].

Ashenazi doesn’t/don’t explicitly teach but Hardtke discloses
automatically determining a compatibility quality score based on an employment data of the candidate from one or more other job functions and a plurality of predicted data points for a function that the candidate is not experienced with [see at least [0052] a score is given for all features in the job opening thus if the candidate has no matching value to a job opening a score is still given, where the system does the work thus automatically “The computer system then takes each resume that has been uploaded in turn and proceeds to calculate a suitability score 220 (also, simply, a “score” herein) for each of the one or more descriptions of job openings that have also been accepted by the system, where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashkenazi with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would a) help further define Ashkenazi’s [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify Ashkenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Hardtke [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Ashkenazi and b) Hardtke and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Hardtke also teaches discloses the plurality of mathematical predictors comprises a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system [as noted by the 112 rejection above the plurality limitation is unclear and is therefore interpreted as the plurality of mathematical predictors comprises a variety of predictors which may include a Quantile-based scoring system, a Uniform-separation scoring system or a Clustering-based scoring system,
then see [see at least [0052] a score is given for all features in the job opening thus if the candidate has no matching value to a job opening a score is still given “The computer system then takes each resume that has been uploaded in turn and proceeds to calculate a suitability score 220 (also, simply, a “score” herein) for each of the one or more descriptions of job openings that have also been accepted by the system, where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening.”; [0147-0148] “suitability score is calculated by a machine-learning, data-driven relevancy algorithm”; [0020, 0092] clustering analysis of “Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database” where “FIG. 6 shows an example of how cluster analysis permits discovery of secondary information about certain key terms in a candidate’s resume.”; [0105] “Another way of deriving a weighting coefficient for a feature is to analyze data from a large scale comparison of resumes to job openings using a method selected from … ”;
[0104] “For example, it is possible to adapt the form of the suitability score for different employers. … The mathematical framework for calculating a suitability score for all candidate-job opening pairs can also be utilized to derive a customized score for a specific employer. In this way, the development of a suitability score can be, and preferably is, a dynamic process. The scoring function can be updated for a particular employer as and when its preferences become known.”].

Regarding claim 23, modified Ashkenazi teaches the method according to claim 22,
and Ashkenazi teaches wherein the method further comprises automatically selecting the at least one candidate from among the plurality of candidates with a highest competence and suitability for the job role based on the compatibility quality score [see at least [0031, 0036] prediction module 208 uses one or more mathematical models to determine for a job listing a job prediction score of a candidate based on work history and job information (set of variables); [0036] preliminary threshold requirement before recommendation “In one embodiment, the matching module 210 eliminates job listings as potential matches based on job preferences (e.g., location, industry, etc.). … The employer application module 204 also may be configured to apply artificial intelligence algorithms to review matches and make offers based upon configuration rules corresponding to selection criteria of potential offerees. The selection criteria may be, for example, threshold score levels, rankings, and/or weightings of particular characteristics of importance.”].

Regarding claim 24, modified Ashkenazi teaches the method according to claim 22,
and Ashkenazi teaches wherein the set of variables comprises at least one of: variables associated with one or more historical assignments; a behaviour of the candidate within an application during a recruitment process; personal information of the candidate; or external data [see at least [0031, 0036] prediction module 208 uses one or more mathematical models to determine for a job listing a job prediction score of a candidate based on work history and job information (set of variables which is external data from employer {client in this applicant’s instant specification} ) ].

Regarding claim 25, modified Ashkenazi teaches the method according to claim 22, wherein the compatibility quality score.

Modified Ashenazi doesn’t/don’t explicitly teach but Hardtke discloses wherein the compatibility quality score reflects at least one of an ability of the candidate to perform the job role, one or more competencies, a suitability of the candidate for the job role, a performance of the candidate in the job role, or a social and behavioural parameter associated with the at least one candidate [see at least [0052, 0063] determine a first and second score for a match between the candidate and a job role “where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening”; [0147-0148] “suitability score is calculated by a machine-learning, data-driven relevancy algorithm”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashkenazi with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would a) help further define modified Ashkenazi’s (Ashkenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify modified Ashkenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Hardtke [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashkenazi and b) Hardtke and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 36, modified Ashkenazi teaches the method according to claim 22.

Modified Ashenazi doesn’t/don’t explicitly teach but Hardtke discloses wherein the compatibility quality score is calculated for completely new candidates based on a plurality of predicted data points [see at least [0052, 0063] determine a first and second score for a match between the candidate (thus each candidate which includes old or new candidates) and a job role “where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening”; [0147-0148] “suitability score is calculated by a machine-learning, data-driven relevancy algorithm”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashkenazi with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would a) help further define modified Ashkenazi’s (Ashkenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify modified Ashkenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Hardtke [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashkenazi and b) Hardtke and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 37, modified Ashkenazi teaches the method according to claim 22.

Modified Ashenazi doesn’t/don’t explicitly teach but Hardtke discloses wherein the set of variables comprises at least one online variable associated with the candidate [see at least [0052, 0063] determine a first and second score for a match between the candidate and a job role “where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening”; [0106-0107] “Various feature scores based on a candidate's resume, the job description, or an overlap of the two are calculated. For example, such feature scores could be based on: a calculated overlap of a resume word or property and a job description word or property 301; a calculated score for a piece of external data such as a ranking of an educational institution 303; a calculated score for a piece of data about the candidate obtained from social media 305; and a calculated score for an aspect of the candidate's resume such as its word count 307. Each of the respective feature scores is then weighted, 309-315, with a factor based on a probabilistic analysis of the importance of that feature.”] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashkenazi with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would a) help further define modified Ashkenazi’s (Ashkenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify modified Ashkenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Hardtke [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashkenazi and b) Hardtke and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 38, modified Ashkenazi teaches the method according to claim 22.

Modified Ashenazi doesn’t/don’t explicitly teach but Hardtke discloses
 wherein the compatibility quality score is analysed among workers for at least one of a same company, a job-function or a common province to reduce context bias [see at least [0052, 0063] determine a first and second score for a match between the candidate and a job role “where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening”; [0147-0148] “suitability score is calculated by a machine-learning, data-driven relevancy algorithm”
[0105] “Another way of deriving a weighting coefficient for a feature is to analyze data from a large scale comparison of resumes to job openings … Each of these methods can assess the relevance of a given feature of a resume for purposes of suitability for a job opening, and provide a quantitative weighting of each.”; [0020] “FIGS. 6A, 6B-1, and 6B-2: Panel A: Clustering analysis of resume and job description data. Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database. A set of clustering analyses were performed to examine relationships between these categories of information. … Through these analyses, it is possible to predict what jobs a person is most likely qualified for.”] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashkenazi with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would a) help further define modified Ashkenazi’s (Ashkenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify modified Ashkenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Hardtke [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashkenazi and b) Hardtke and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi in view of Hardtke as applied to claim(s) 22 above and further in view of Kuan et al. (US 2019/0303773 A1) and Escobar (US 2020/0098072 A1).

Regarding claim 26, modified Ashkenazi teaches the method according to claim 22, wherein the selection of the at least one candidate is performed using a matching framework, wherein the matching framework is configured to determine matches based on variables [see at least 0031, 0036] prediction module 208 uses one or more mathematical models to determine for a job listing a job prediction score of a candidate based on work history and job information (set of variables); [0039] automated process].

Modified Ashenazi doesn’t/don’t explicitly teach but Kuan discloses determine non-linear relationships among the variables in the set of variables [see at least [0014] Machine learning techniques may be used to generate a prediction model based on historical talent flow information; [0109] Embodiments are not limited to any particular machine learning technique for generating a prediction model.  Advantages that machine-learned prediction models have over rule-based prediction models include the ability of machine-learned prediction models to capture non-linear correlations between features, and the reduction in bias in determining weights for different features.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashenazi with Kuan to include the limitation(s) above as disclosed by Kuan.  Doing so would a) help further define modified Ashenazi’s (Ashenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify Ashenazi by providing a clearer scoring system information which can be used to improve the matching system [see at least Kuan [0002-0005, 0014, 0109] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashenazi and b) Kuan and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Ashenazi in view of Kuan doesn’t/don’t explicitly teach but Escobar discloses wherein the matching framework is configured to optimize contract completion [see at least [0053] matching based on search algorithm corresponding to user attributes 216 including reputation score 210 or transaction date 273; [0059] The fulfillment, partial fulfillment or non-fulfillment of the contract(s) 212 and the review(s) 244 may be used to alter the reputation score 210 of the users 220]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ashenazi in view of Kuan with Escobar to include the limitation(s) above as disclosed by Escobar.  Doing so would a) help further define modified Ashenazi in view of Kuan’s (Ashkenazi) [0026, 0036] scoring such as defining particular characteristics of importance (e.g. job listing information) as desired competencies and b) this will further modify modified Ashenazi in view of Kuan by providing a clearer scoring system information which can be used to improve the matching system [see at least Escobar [0003-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ashenazi in view of Kuan and b) Escobar and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 27, modified Ashkenazi in view of Kuan and Escobar teaches the method according to claim 26,
and Ashkenazi teaches wherein the matching framework is based on machine learning [see at least [0031, 0036] prediction module 208 uses one or more mathematical models to determine for a job listing a job prediction score of a candidate based on work history and job information (set of variables); [0039] automated process].



Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624